Filed 12/14/15 Marriage of Vardi and Eliahu CA6
                      NOT TO BE PUBLISHED IN OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
or ordered published for purposes of rule 8.1115.




              IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                                      SIXTH APPELLATE DISTRICT


In re the Marriage of SIGALIT VARDI and                              H041414
EITAN ELIAHU.                                                       (Santa Clara County
                                                                     Super. Ct. No. FL116729)

SIGALIT VARDI,

         Respondent,

         v.

EITAN ELIAHU,

         Appellant.



                                              I. INTRODUCTION
         In this marital dissolution action, the trial court issued an order in April 2014
in which the court denied appellant Eitan Eliahu’s requests for (1) reimbursement of
funds he had voluntarily paid to satisfy a money judgment of the Israel family court
that respondent Sigalit Vardi had obtained against Eliahu’s mother and sister;
(2) reimbursement of attorney fees expended in defending Vardi’s Israel family court
action before he was dismissed from that case; (3) reimbursement of attorney’s fees he
had paid to Vardi pursuant to the trial court’s 2007 attorney’s fees order; (4) placement of
a lien on Vardi’s accounts with the Israel Collection Agency; (5) placement of a lien on
Vardi’s new home; and (6) an injunction restraining Vardi from further proceedings in
the courts of Israel. The trial court also awarded Vardi attorney’s fees in the amount of
$20,000 as sanctions under Family Code section 271. 1
       On appeal, Eliahu, a self-represented litigant, argues that the order should be
reversed because the Israel judgment is invalid and constitutes an omitted asset. He also
argues that the trial court erred in awarding sanctions under section 271 to Vardi. For the
reasons stated below, we will affirm the order.
                II. FACTUAL AND PROCEDURAL BACKGROUND
       A. Prior Proceedings
       Eliahu and Vardi were married in Israel in 1993, moved to the United States in
1997, and separated in 2004.2 The record reflects that on June 26, 2007, the trial court
awarded Eliahu the amount of $764,742.84 as reimbursement of his separate property
contributions to the parties’ marital home in Los Altos. The basis for the 2007 award was
the trial court’s finding that Eliahu had received a total of $781,475.63 in gift funds from
his mother, Janet Eliahu, and his sister Iris Lev,3 that were the source of his separate
property contributions to the Los Altos home. The trial court found that the evidence did
not support Vardi’s claim that the funds that Eliahu had received from his mother and
sister were community property funds.
       The trial court also granted Eliahu’s request for attorney’s fees. The court’s initial
attorney’s fees order, filed May 8, 2007, awarded Eliahu $62,464.95 in attorney’s fees.
After Vardi’s motion for reconsideration, the trial court reduced the attorney’s award to

       1
         All further statutory references are to the Family Code unless otherwise
indicated.
       2
         On our own motion, we take judicial notice of the prior opinion in Marriage of
Vardi and Eliahu (Jan. 14, 2014, H038931, H039676) [nonpub. opn.]. (Evid. Code,
§ 452, subd. (d)(1).) Our summary of the factual and procedural background includes
some information that we have taken from the prior opinion.
       3
         Since Eliahu’s family members have the same surname and to maintain
consistency with the trial court’s usage, we will refer to them by their first names for
purposes of clarity and not out of disrespect.

                                              2
$30,000 in its order of July 12, 2007. The July 12, 2007 attorney’s fees order was not
appealed.
       In the meantime, Vardi initiated proceedings in the Israel Family Matter Court
against Eliahu, his mother, and his sister, in which Vardi sought recovery of $382,371.42
as her share of the funds that she and Eliahu had entrusted to Janet and Iris in Israel. In
July 2012, the Israel family court found that Eliahu and Vardi had transferred $944,539 to
Janet and Iris in trust and one-half of that sum belonged to Vardi. Vardi was awarded
$387,371, to be paid by Janet and Iris, since that was the amount Vardi had claimed.
Eliahu was dismissed from the case and awarded his attorney’s fees, legal costs, and
travel expenses, which Vardi’s attorney in Israel states that she has paid in full. The
record reflects that Janet and Iris appealed and the judgment was upheld by the Israel
Civil Appeals Court. Their appeal to the Israel Supreme Court was rejected.
       B. Eliahu’s December 2013 Motion
       The issues in the present appeal arise from Eliahu’s December 6, 2013 “motion”
for an “order for reimbursement of separate property funds” and “anti-suit injunction.”
In his motion, Eliahu requested that (1) a writ of execution be levied on Vardi for
reimbursement of the $150,000 he paid to satisfy the Israel family court judgment; (2) a
writ of execution be levied on Vardi’s Israel Collection Agency files; (3) a lien be placed
on the $1.4 million house that Vardi had recently purchased with her boyfriend; (4) Vardi
be ordered to reimburse him in the amount of $60,464.95 for the attorney’s fees he was
ordered to pay in 2007; and (5) an anti-suit injunction issue to restrain Vardi from further
proceedings in the courts of Israel because she had circumvented the ruling of the
California court that the funds entrusted to his mother and sister were his separate
property. In a supplemental memorandum, Eliahu also argued that the Israeli judgment
was unenforceable in California and should have been barred under the doctrine of
collateral estoppel, since the issue raised in the proceedings in Israel was identical to the
issue previously decided in the California court. Alternatively, Eliahu argued that any

                                              3
funds held in trust for Vardi in Israel constituted an omitted asset that was not disclosed
in this action.
       Vardi opposed the motion, contending that (1) Eliahu had not provided any
evidence to show that he had paid the Israeli judgment, and even if he had, he was a
volunteer since only his mother and sister were obligated on the judgment; (2) no
judgment against Vardi existed and therefore she was not a judgment debtor whose
property was subject to a writ of execution or a lien; (3) the Israel court had decided a
different issue (whether Vardi and Eliahu had entrusted funds to his mother and sister
such that one-half should be returned to Vardi) than the issue decided by the California
court (whether Eliahu had funded the Los Altos house purchase with gifts from his
family); (4) there was no legal basis for Eliahu’s claim that Vardi should reimburse him
for the court-ordered attorney’s fees he had previously paid; and (5) the court has no
power to stay the execution of the Israel judgment, and therefore an anti-suit injunction
was inappropriate. Vardi also asserted that she is not attempting to enforce the Israeli
judgment in California. She requested an award of at least $20,000 in attorney’s fees for
having to oppose Eliahu’s meritless motion.
       Each party submitted the declaration of an attorney who opined regarding the
commonality of the issues determined in the Israel and California family court
proceedings.
       C. The Trial Court’s Order
       In its order of April 28, 2014, the trial court denied all of Eliahu’s requests. At
the outset, the trial court determined that the legal conclusions of the purported attorney
experts regarding the commonality of issues in the Israel and California family court
proceedings were unauthorized and would not be considered.
       The trial court then determined that “[t]he claim underlying the California
judgment is [Eliahu’s] claim of reimbursement for separate property gifts that he traced
to the purchase of the marital residence, pay down of the mortgage, and improvements.

                                              4
The claim underlying the Israel judgment is [Vardi’s] claim of entitlement to one half the
funds that she and [Eliahu] entrusted to Iris and Janet during the marriage. There is no
commonality of issues or parties between the claim that [Eliahu] litigated in the
California proceedings and the claim that [Vardi] litigated in the Israel proceedings.”
The court also rejected Eliahu’s contentions that collateral estoppel should apply to
invalidate the Israel judgment or, alternatively, that the Israel judgment constituted an
omitted asset.
       Regarding Eliahu’s request for reimbursement of funds that he had paid to satisfy
the Israel judgment, the trial court ruled that even if there was a basis for nonrecognition
of the judgment under the Uniform Foreign Country Money Judgments Recognition Act
(Code Civ. Proc., § 1716, subd. (a); hereafter the Act), Eliahu had not established any of
the grounds for nonrecognition. And even if a basis for nonrecognition was proven, the
trial court determined that it could not issue orders to undo the effect of a foreign country
money judgment.
       Similarly, the trial court determined it did not have legal authority to order a party
to reimburse the other party for attorney’s fees incurred in a foreign country legal
proceeding, to order a lien placed on accounts with the Israel Collection Agency, or to
undermine the Israel judgment by allowing Eliahu to place a lien on Vardi’s California
property.
       As to Eliahu’s request for an anti-suit injunction to prevent Vardi from proceeding
further in the Israel courts, the trial court determined that Eliahu had neither shown that
Vardi currently had a claim pending against him in the Israel courts nor provided any
legal authority authorizing an anti-suit injunction on behalf of third parties.
       The trial court also denied Eliahu’s claim for reimbursement of attorney’s fees he
had paid to Vardi pursuant to the July 2007 order. The court found that Eliahu had
misstated the facts and that Vardi’s current financial situation had no bearing on an award
of need-based attorney’s fees to her in 2007 under section 2030.

                                              5
       Finally, the trial court granted Vardi’s request for attorney’s fees as sanctions,
stating: “The Court finds that [Eliahu’s] conduct in filing and maintaining this Order to
Show Cause [motion] has frustrated the policy of the law to promote settlement of
litigation and, where possible, reduce the cost of litigation. The Order to Show Cause
was legally and factually baseless. Additionally, throughout the litigation of this Order to
Show Cause, [Eliahu] made numerous factual and legal assertions that were either devoid
of factual or evidentiary support, or demonstrably false. The Court finds that [Eliahu’s]
conduct warrants sanctions under section 271.”
       Based on these findings, the trial court awarded sanctions under section 271 to
Vardi in the amount of $20,000, further finding that “this sanction will not impose an
unreasonable financial burden upon [Eliahu].” Eliahu’s request that attorney’s fees be
awarded against Vardi as sanctions under section 271 was denied.
                                    III. DISCUSSION
       Eliahu filed timely a notice of appeal from the April 28, 2014 order. We
understand Eliahu to contend in this appeal that the order should be reversed because the
Israel judgment is invalid and constitutes an omitted asset, and the trial court erred in
awarding sanctions under section 271 to Vardi. Since Eliahu does not challenge the other
rulings included in the April 28, 2014 order, any issues pertaining to those rulings have
been forfeited and we will not consider them. (See Tiernan v. Trustees of Cal. State
University & Colleges (1982) 33 Cal. 3d 211, 216, fn. 4; Estate of Sobol (2014) 225
Cal. App. 4th 771, 783.)
       A. Validity of Israel Judgment
       In its April 28, 2014 order, the trial court noted that “[t]he underlying premise of
most of [Eliahu’s] requests for relief is his contention that the Israel judgment is invalid.”
The trial court also determined that although the Act applied to the Israel judgment, it
was doubtful that Eliahu had standing to resist recognition of the Israel judgment in
California. In addition, the court stated that even if Eliahu had standing, the remedy

                                              6
under the Act would simply be nonrecognition of the Israel judgment, since the Act does
not authorize the court to undo the effect of a foreign-country money judgment.
       We glean from Eliahu’s briefs the following arguments regarding the validity of
the Israel judgment. First, Eliahu argues that the claims Vardi made in the Israel court
regarding her interest in the funds held in trust by Eliahu’s mother and sister in Israel are
the same claims that she made in this case regarding her interest in the funds that Eliahu’s
mother and sister gave to him to purchase the Los Altos house. He therefore contends
that Vardi should have been barred under the principles of res judicata and collateral
estoppel from making those claims in the Israel court. Second, Eliahu argues that the
trial court erred in “giving credibility” to the Israel court’s findings that Vardi was
entitled to one-half of the $944,539 entrusted to Eliahu’s mother and sister and deciding
that the Act applies to the Israel judgment.
       Vardi responds that the issues decided in the Israel and California court
proceedings were different, since the California court decided that Eliahu had purchased
the Los Altos house with gift funds from his mother and sister, while the Israel court
decided that his mother and sister held funds in trust for Eliahu and Vardi and had refused
to return one-half of the funds to Vardi. Additionally, Vardi asserts that her Israel
judgment involves only Eliahu’s mother and sister, and there is no Israel money judgment
against Eliahu.
       We are not convinced by Eliahu’s arguments because he has not provided any
legal authorities for the proposition that he has a right to challenge the validity of the
Israel judgment in this California marital dissolution action. An important rule of
appellate procedure is that the trial court’s judgment or order is presumed correct and on
appeal, error must be affirmatively shown. (Denham v. Superior Court (1970) 2 Cal. 3d
557, 564.) The appellant therefore has the burden of raising claims of “reversible error or
other defect” and to “ ‘present argument and authority on each point made’ [citations].”
(In re Sade C. (1996) 13 Cal. 4th 952, 994 (Sade C.).)

                                               7
       Here, the record reflects that Eliahu was dismissed from the Israel family court
proceedings and the Israel money judgment in the amount of $387,371 is to be paid by
Eliahu’s mother, Janet, and his sister, Iris. In other words, Eliahu is not obligated to pay
the Israel judgment because he is not the judgment debtor. The record further reflects
that Janet and Iris are citizens of Israel living in Israel and Vardi has not attempted to
enforce the Israel judgment in California. Eliahu presents many arguments regarding
the validity of the Israel judgment, but he has presented no legal authorities to support a
right to challenge an Israel money judgment in a California court by a person who, like
Eliahu, is not the judgment debtor. The absence of legal authority shows that Eliahu has
not met his burden to affirmatively show reversible error. (See Sade C, supra, 13 Cal.4th
at p. 994.)
       Similarly, Eliahu has not provided any legal authorities that would indicate that
the Act has any application in this marital dissolution action with respect to the Israel
judgment. The Act “applies to foreign-country judgments that grant or deny recovery of
a sum of money and that are final, conclusive, and enforceable under the law of the
foreign country. ([Code Civ. Proc.,] §§ 1715, subd. (a), 1724.) The Act allocates the
burden of proof for establishing whether a foreign-country money judgment is within the
scope of the Act and whether there is any ground for not recognizing the existence of the
judgment. ([Code Civ. Proc.,] §§ 1715, subd. (c), 1716, subd. (d).) The party seeking
recognition of a foreign-country money judgment has the burden to establish entitlement
to recognition under the Act, while the party resisting recognition has the burden of
establishing a specified ground for nonrecognition. ([Code Civ. Proc.,] §§ 1715,
subd. (c), 1716, subd. (d).) The Act specifies that if the trial court finds that a foreign-
country money judgment is entitled to recognition in California then, to the extent the
judgment grants or denies recovery of a sum of money, it is conclusive between the
parties to the same extent as the judgment of a sister state entitled to full faith and credit
in this state would be conclusive, and the foreign-country money judgment is enforceable

                                               8
in the same manner and to the same extent as a judgment rendered in this state. ([Code
Civ. Proc.,] § 1719.)” (Hyundai Securities Co., Ltd. v. Lee (2015) 232 Cal. App. 4th 1379,
1386.)
         Again, the record reflects that Vardi has not attempted to enforce the Israel
judgment in California pursuant to the Act and, in any event, Eliahu is not the judgment
debtor. Absent any legal authorities to support the proposition that the Act authorizes the
trial court to invalidate a foreign-country money judgment at the request of a person who
is not the judgment debtor, Eliahu has not met his burden to affirmatively show reversible
error. (See Sade C, supra, 13 Cal.4th at p. 994.)
         B. Omitted Asset
         In the proceedings below, Eliahu argued that the Israel judgment constituted an
omitted asset that should be divided between the parties pursuant to section 2556. The
trial court declined to address the issue since Eliahu had not brought a post-judgment
motion to obtain adjudication of an omitted asset and therefore the issue was not properly
before the court.
         On appeal, Eliahu contends that the issue was properly before the court because
he argued in the proceedings below that if the trial court concluded that there were
community assets in Israel, the assets should be adjudicated as an omitted asset under
section 2556. We find no merit in this contention, based on the plain language of
section 2556.
         Section 2556 provides: “In a proceeding for dissolution of marriage, for nullity
of marriage, or for legal separation of the parties, the court has continuing jurisdiction to
award community estate assets or community estate liabilities to the parties that have not
been previously adjudicated by a judgment in the proceeding. A party may file a
postjudgment motion or order to show cause in the proceeding in order to obtain
adjudication of any community estate asset or liability omitted or not adjudicated by the
judgment. In these cases, the court shall equally divide the omitted or unadjudicated

                                               9
community estate asset or liability, unless the court finds upon good cause shown that the
interests of justice require an unequal division of the asset or liability.” (Italics added;
see, e.g., In re Marriage of Mason (1996) 46 Cal. App. 4th 1025, 1027.)
       Having reviewed the record on appeal, we determine that Eliahu’s motion for an
“order for reimbursement of separate property funds” and “anti-suit injunction” did not
include a request to obtain an adjudication of an omitted asset. In his supplemental
memorandum, Eliahu argued in the alternative that if the trial court accepted the Israel
court’s finding that Eliahu’s mother and sister were holding money in trust during the
parties’ marriage, the trust funds were an omitted asset that should be awarded to Eliahu
under section 2556. The record therefore shows that Eliahu did not file a proper
“postjudgment motion or order to show cause in the proceeding in order to obtain
adjudication” of an omitted asset. (§ 2556.) For that reason, we determine the trial court
did not err in declining to address the omitted asset issue.
       C. Sanctions under Section 271
       The trial court awarded sanctions under section 2714 to Vardi in the amount of
$20,000, further finding that “this sanction will not impose an unreasonable financial
burden upon [Eliahu].” The sanctions award was based on the trial court’s findings that
Vardi was “absolutely correct in her assertions that [Eliahu’s] Order to Show Cause is


       4
         Section 271, subdivision (a) provides: “Notwithstanding any other provision of
this code, the court may base an award of attorney’s fees and costs on the extent to which
the conduct of each party or attorney furthers or frustrates the policy of the law to
promote settlement of litigation and, where possible, to reduce the cost of litigation by
encouraging cooperation between the parties and attorneys. An award of attorney’s fees
and costs pursuant to this section is in the nature of a sanction. In making an award
pursuant to this section, the court shall take into consideration all evidence concerning the
parties’ incomes, assets, and liabilities. The court shall not impose a sanction pursuant to
this section that imposes an unreasonable financial burden on the party against whom the
sanction is imposed. In order to obtain an award under this section, the party requesting
an award of attorney’s fees and costs is not required to demonstrate any financial need for
the award.”

                                              10
both legally and factually baseless.” Specifically, the court found that Eliahu had made
many factual misstatements, including falsely claiming that no community funds were
given to his mother and sister during the marriage and also falsely claiming that he was a
party to the Israel judgment. The court also stated: “[T]hroughout the litigation of this
Order to Show Cause, [Eliahu] made numerous factual and legal assertions that were
either devoid of factual or evidentiary support, or demonstrably false.”
       Section 271 advances the policy of the law “ ‘to promote settlement and to
encourage cooperation which will reduce the cost of litigation.’ ” (In re Marriage of
Petropoulos (2001) 91 Cal. App. 4th 161, 177.) Thus, “[f]amily law litigants who flout
that policy by engaging in conduct that increases litigation costs are subject to the
imposition of attorneys’ fees and costs as a sanction. [Citations.]” (Ibid.; see also In re
Marriage of Falcone & Fyke (2008) 164 Cal. App. 4th 814, 827 (Falcone & Fyke).)
       The standard of review for an order imposing sanctions under section 271 is abuse
of discretion. (In re Marriage of Feldman (2007) 153 Cal. App. 4th 1470, 1478.)
“ ‘ “ ‘[T]he trial court’s order will be overturned only if, considering all the evidence
viewed most favorably in support of its order, no judge could reasonably make the
order.’ ” ’ [Citation.] ‘In reviewing such an award, we must indulge all reasonable
inferences to uphold the court’s order.’ [Citation.]” (Ibid.)
       Eliahu argues that the trial court erred in awarding sanctions under section 271
because the court accepted Vardi’s evidence instead of his sworn statements, and because
the award of $20,000 imposes an unreasonable financial burden on him and the court did
not take Vardi’s superior financial position into consideration.
       We understand Eliahu to therefore contend that the trial court erred in awarding
sanctions under section 271 because the award is not supported by substantial evidence,
either as to the factual basis for the award or as to whether the award imposes an
unreasonable financial burden on him. These contentions are not convincing because
Eliahu has failed to meet his burden as an appellant. “[A]ppellants who challenge the

                                             11
decision of the trial court based upon the absence of substantial evidence to support it
‘ “are required to set forth in their brief all the material evidence on the point and not
merely their own evidence. Unless this is done the error is deemed waived.”
[Citations.]’ ” (Nwosu v. Uba (2004) 122 Cal. App. 4th 1229, 1246, quoting Foreman &
Clark Corp. v. Fallon (1971) 3 Cal. 3d 875, 881.) Here, Eliahu has set forth some of
his own evidence, but he has not included any of Vardi’s evidence in his briefs. His
contentions are therefore waived. (See ibid.)
       Even assuming, however, that Eliahu had set forth all of the material evidence on
this issue, we determine that the trial court did not abuse its discretion awarding sanctions
under section 271 because Eliahu’s motion for “order for reimbursement of separate
property funds” and “anti-suit injunction” was legally baseless. As the trial court pointed
out, “[t]he underlying premise” of Eliahu’s motion was his contention that the Israel
judgment was not valid. Eliahu is not the judgment debtor on the Israel judgment and, as
we have discussed, he provided no legal authorities to support his right to challenge the
Israel judgment in a California court. By filing a motion that was legally baseless, Eliahu
engaged in conduct that increased litigation costs and subjected him to the imposition of
monetary sanctions under section 271. (See Falcone & Fyke, supra, 164 Cal.App.4th at
p. 827.)
                                    IV. DISPOSITION
       The April 28, 2014 order is affirmed. Costs on appeal are awarded to respondent.




                                              12
                             ___________________________________________
                             BAMATTRE-MANOUKIAN, J.




WE CONCUR:




__________________________
ELIA, ACTING P.J.




__________________________
MIHARA, J.